  8:21-cv-00242-RGK-PRSE Doc # 8 Filed: 07/20/21 Page 1 of 2 - Page ID # 21




                    IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NEBRASKA

DEVONTE KING,

                      Plaintiff,                              8:21CV242

      vs.
                                                    MEMORANDUM AND ORDER
JOEL JAY,

                      Defendant.


       This matter is before the court on case management. Plaintiff filed a
Complaint on June 25, 2021. (Filing 1.) At the time he filed his Complaint,
Plaintiff was confined in the Lincoln County Detention Center (“LCDC”).
However, at the time of case opening, the docket sheet listed Plaintiff’s address as
his home address that Plaintiff had provided in the various other civil cases he
recently filed in this court. See, e.g., A Man a.k.a. Devonte King v. Jay et al., No.
8:21-cv-00206-RGK-PRSE (D. Neb.) (filed June 1, 2021). On June 29, 2021, the
court granted Plaintiff leave to proceed in forma pauperis (“IFP”) as a nonprisoner
under the mistaken assumption that he was not in custody. (Filing 3.) Shortly
thereafter, the docket sheet was updated to reflect Plaintiff’s current address in the
LCDC. On July 14, 2021, the court requested a trust account statement from
Plaintiff’s institution in order to issue a corrected IFP order. (Filing 6.)

       On July 20, 2021, the court accepted a fax filing from the LCDC containing
Plaintiff’s electronic financial account statement. (Filing 7.) The statement shows
that Plaintiff was released from custody on July 15, 2021, and a search of the
LCDC’s online records shows that Plaintiff is no longer listed as an inmate.1 (Id. at
CM/ECF p. 3.) Given these circumstances,



      1
          See http://inmateroster.lincolncountysheriff.us/.
  8:21-cv-00242-RGK-PRSE Doc # 8 Filed: 07/20/21 Page 2 of 2 - Page ID # 22




      IT IS ORDERED that:

      1.     The court’s previous order (filing 3) granting Plaintiff leave to
proceed in forma pauperis as a nonprisoner will remain in place.

       2.   The clerk’s office is directed to update Plaintiff’s address to 1505 N
Sheridan Ave., North Platte, NE 68101, which is the address on file in Plaintiff’s
other pending civil cases.

      Dated this 20th day of July, 2021.

                                               BY THE COURT:


                                               Richard G. Kopf
                                               Senior United States District Judge




                                           2
